Citation Nr: 1019394	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-14 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
low back pain with degenerative joint disease and disc 
disease prior to January 26, 2005, and a rating in excess of 
40 percent thereafter.

2.  Entitlement to an evaluation in excess of 20 percent for 
post-operative scarring and loss of muscle tissue of the left 
shoulder prior to January 25, 2007 and from April 1, 2007.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1946 
to September 1949 and from November 1949 to November 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, continued the 20 
percent ratings in effect for the Veteran's low back pain 
with degenerative joint disease and disc disease and post-
operative scarring and loss of muscle tissue of the left 
shoulder.

A review of the record shows that in February 1997, service 
connection for post-operative scarring and loss of muscle 
tissue of the left shoulder was granted and rated as 20 
percent disabling.  By rating decision dated March 2002, 
service connection for low back pain with degenerative joint 
disease and disc disease was granted and rated as 20 percent 
disabling.  In October 2005, the Veteran filed an informal 
claim, seeking an increased rating.  In September 2006, the 
RO confirmed and continued the 20 percent rating for each.  
The Veteran disagreed with the September 2006 decision.  
During the pendency of the appeal, in January 2010, the RO 
granted a 40 percent rating for the Veteran's low back pain 
with degenerative joint disease and disc disease, effective 
January 26, 2005, and a temporary total (100 percent) rating 
for the Veteran's service-connected post-operative scarring 
and loss of muscle tissue of the left shoulder, effective 
from January 25, 2007 through April 1, 2007.  Consequently, 
the rating for post-operative scarring and loss of muscle 
tissue of the left shoulder from January 25, 2007 through 
April 1, 2007 is not at issue herein.  Notwithstanding this 
determination, the Veteran seeks a further increase in the 
level of disability compensation provided.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal). 

In December 2008, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  There 
has been substantial compliance with the remand directive.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a total disability rating based 
on individual unemployability may be reasonably inferred from 
the evidence of record, and thus, this issue will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 26, 2005, the Veteran's low back pain 
with degenerative joint disease and disc disease was 
manifested by pain and moderate limitation of motion; it was 
not productive of severe limitation of motion or unfavorable 
ankylosis of the thoracolumbar spine. 

2.  Currently, the Veteran's low back pain with degenerative 
joint disease and disc disease is manifested by complaints of 
pain and severe limitation of motion; it is not productive of 
unfavorable ankylosis of the thoracolumbar spine. 

3.  The Veteran's right arm is his major upper extremity.

4.  The post-operative scarring and loss of muscle tissue of 
the left shoulder is manifested by moderate injury to Muscle 
Group III, and range of motion is not limited to 25 degrees 
from the side.


CONCLUSIONS OF LAW

1.  Prior to January 26, 2005, the schedular criteria for 
assignment of a rating in excess of 20 percent for low back 
pain with degenerative joint disease and disc disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§, 
4.1, 4.7, 4.10, 4.71a, Diagnostic Codes 5237, 5243 (2009).  

2.  Currently, the criteria for a disability evaluation in 
excess of 40 percent for low back pain with degenerative 
joint disease and disc disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
and 4.71a, Diagnostic Codes 5237, 5243 (2009).   

3.  Prior to January 25, 2007 and from April 1, 2007, the 
criteria for a rating in excess of 20 percent for post-
operative scarring and loss of muscle tissue of the left 
shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.55, 4.56, 4.71a, 4.73, Diagnostic Codes 5201, 
5303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

Low back pain with degenerative joint disease and disc 
disease

Historically, service connection for degenerative disc 
disease of the low back was established with a 20 percent 
disability rating effective February 7, 2002.  See March 2002 
rating decision.  In October 2005, the Veteran filed an 
informal claim seeking an increased rating for his service-
connected back disability, and the RO continued the 20 
percent evaluation according to a September 2006 rating 
decision.  In a subsequent January 2010 rating decision, the 
RO granted a 40 percent rating for the Veteran's back 
disability, effective January 27, 2005.

Under the current version of the rating criteria, the General 
Rating Formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine.

Under the General Rating Formula as applicable to the 
Veteran's back disability, a 10 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or a vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted when a Veteran exhibits forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating will be awarded when a Veteran displays unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating is warranted if there is unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2009).  

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2009).

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also, in pertinent part, provide 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation, and the normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation, and a 40 percent evaluation is warranted when 
there are incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
and 4.45, pertaining to functional impairment.  The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

In this case, the Veteran filed his increased rating claim in 
October 2005.  The Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002); see also 
38 C.F.R. § 3.400 (2009).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  The question to be answered by the 
Board, then, is whether any different rating should be 
assigned for any period from October 2004 to the present.  

After careful review, the Board finds that the evidence 
preponderates against a schedular rating in excess of 20 
percent for the Veteran's service-connected low back pain 
with degenerative joint disease and disc disease prior to 
January 26, 2005.  The evidence for the appeal period prior 
to January 26, 2005 does not identify any limitation of 
motion or other pathology which would allow for the 
assignment of a disability rating in excess of 20 percent.  
The Veteran has pointed to none.  VA treatment records 
indicate the Veteran's complaints of pain associated with his 
back disability, but there is no evidence of limitation of 
motion warranting a higher rating prior to January 26, 2005.  

The Board has also considered DC 5243, which pertains to 
intervertebral disc syndrome.  With respect to a higher 
rating based on the frequency and extent of incapacitating 
episodes (defined as a period of acute signs and symptoms due 
to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician), 
there is no evidence of incapacitating episodes necessitating 
bedrest prescribed by a physician that would warrant a 40 
percent evaluation under DC 5243.  Accordingly, the 20 
percent disability rating assigned is appropriate prior to 
January 26, 2005. 

As of January 26, 2005, the Veteran's disability has 
exhibited range of motion that warrants no higher than a 40 
percent rating.

A January 2005 private treatment report from Dr. Wilson 
reflects range of motion for the Veteran's spine of forward 
flexion to 20 degrees, extension to 10 degrees, right and 
left tilt of 10 degrees, and right and left rotation of less 
than 5 degrees.  At that time X-ray studies showed marked 
degeneration L2-S1 and an MRI also showed degenerative 
changes.  According to a July 2006 VA examination, the 
Veteran complained of pain and reported that he wears a back 
brace.  At that time, the range of motion for the Veteran's 
lumbosacral spine was reported as flexion to 95 degrees, 
extension to 35 degrees, left and right lateral flexion to 40 
degrees, left and right lateral rotation to 35 degrees.  
There was no additional limitation of motion on repetition 
due to pain, fatigue, weakness, or lack of endurance.  Upon 
VA examination in November 2009, forward flexion was to 25 
degrees and extension was to 15 degrees.  Left and right 
lateral flexion was to 15 degrees and left and right lateral 
rotation was to 10 degrees.  The Veteran also had pain with 
active range of motion and upon repetition.

The Board finds that the evidence preponderates against a 
schedular rating in excess of 40 percent.  In order for a 
rating in excess of 40 percent to be assigned, the evidence 
must establish unfavorable ankylosis of the entire 
thoracolumbar spine or the entire spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5242 (2009).  The medical evidence 
of record does not document unfavorable ankylosis of the 
spine.  The July 2006 and November 2009 VA examinations and 
other medical evidence of record merely establish severe 
limitation of motion of the lumbar spine.  Both VA examiners 
also indicated that there was no ankylosis of the spine.  
Additional VA and private treatment reports also did not 
demonstrate evidence of ankylosis of the spine.  As such, 
based on these objective findings, the Veteran's disability 
does not meet the criteria for a 50 percent disability 
rating.  

As to the question of episodes of intervertebral disc 
syndrome, the medical evidence does not show such episodes 
necessitating bedrest prescribed by a physician and it is not 
contended otherwise.  Thus a rating in excess of 40 percent 
is not warranted under Diagnostic code 5243. 

The only other bases for the assignment of a separate rating 
for a disability of the spine require there to be other 
neurologic abnormalities, including bowel and bladder 
impairment, associated with the service-connected back 
disability.  The Board notes that the Veteran denied bowel 
and bladder dysfunction during the 2006 and 2009 VA 
examinations.  VA examinations also reflect normal motor, 
sensory, and reflex findings regarding the lower extremities.  
The Board notes complaints of pain radiating into the buttock 
and thigh region, however, associated objective findings 
reveal normal motor function, reflexes, and sensory findings.  
See private treatment reports dated in 2006 and 2007.  There 
is no objective evidence of additional associated neurologic 
abnormalities and the preponderance of the evidence is 
against a finding of such impairments associated with the 
Veteran's back disability.

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
Veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  The Board notes that the findings 
do not support an evaluation in excess of 40 percent due to 
functional loss.  According to the 2006 examination, the 
Veteran reported episodes of back pain occurring every 2 to 3 
months and lasting for hours to 1 or 2 days.  However, 
according to the 2009 examination, the Veteran denied having 
flare-ups of his spine disability.  On VA examinations, it 
was noted that there is no additional limitation of motion 
after repetitive use.  Here, the Veteran's range of motion 
findings are adequately compensated by the assigned ratings.  
Even with the Veteran's subjective complaints and objective 
findings of pain, there is no evidence of record suggesting 
that he has ankylosis.  Therefore, an increased evaluation is 
not warranted based on application of 38 C.F.R. §§ 4.40, 
4.45, and DeLuca.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran is assigned staged ratings for his service-
connected low back pain with degenerative joint disease and 
disc disease for separate periods of time based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In summary, and for the reasons and bases set forth above, 
the Board concludes that the preponderance of the evidence is 
against a finding that the service-connected low back pain 
with degenerative joint disease and disc disease warrants any 
more than a 20 percent evaluation, prior to January 26, 2005, 
or a rating in excess of 40 percent thereafter.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Post-operative scarring and loss of muscle tissue of the left 
shoulder

The Veteran was granted service connection and a 20 percent 
rating for his scarring and loss of muscle tissue of the left 
shoulder in a February 1997 rating decision.  The Veteran 
submitted his claim for an increased rating in October 2005.  
As discussed below, the Board finds that, during the period 
on appeal, the Veteran is not entitled to an increased rating 
for post-operative scarring and loss of muscle tissue of the 
left shoulder under any applicable diagnostic code.

The criteria for the evaluation of residuals of healed wounds 
involving muscle groups are set forth in 38 C.F.R. § 4.56.  
The criteria consist of the type of injury, the history and 
complaint, and the objective findings.  While it is noted 
that 38 C.F.R. § 4.56 describes muscle damage in terms of 
injury due to a single bullet, small shell, or shrapnel 
fragment, the underlying principle is the same regardless of 
the nature of the injury.  The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  The 
classification of muscle damage is provided, in pertinent 
part, as follows.

A moderate disability of muscles involves a through-and-
through or deep penetrating wound by a short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residual of 
debridement or with prolonged infection.  There must be 
evidence of hospitalization for treatment of the wound in 
service and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings are entrance and, if 
present, exit scars, small or linear, indicating short track 
of missile through muscle tissue.  There are indications on 
palpation of some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present.  The objective findings are entrance and, if 
present, exit scars which are relatively large and so 
situated as to indicate a track of a missile through 
important muscle groups.  There are indications on palpation 
of loss of deep fascia, or loss of muscle substance or loss 
of normal firm resistance of muscles compared with the sound 
side.  The tests of strength and endurance of the muscle 
groups involved (compared with the sound side) give positive 
evidence of impairment.

A severe disability of muscles involves a through-and-through 
or deep penetrating wound due to a high-velocity missile, or 
a large or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and cicatrization.  The history and 
complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage: (a) x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.

For purposes of rating functional impairment of the upper 
extremities, a distinction is made between the major 
(dominant) and minor extremity.  In this case, the medical 
evidence of record clearly reflects that the Veteran is 
right-handed.

The Veteran's 20 percent rating for his left shoulder 
scarring and loss of muscle tissue was assigned under 
Diagnostic Code 5303.  Diagnostic Code 5303 provides 
evaluations for disability of Muscle Group III: the elevation 
and abduction of the arm to the level of the shoulder; and, 
forward and backward swing of the arm in conjunction with 
muscle group II.  The intrinsic muscles of the shoulder 
girdle include the pectoralis major I (clavicular) and the 
deltoid.  38 C.F.R. § 4.73, Diagnostic Code 5303.  Under this 
rating code, slight injury to the nondominant side warrants a 
noncompensable evaluation; 20 percent for moderate and 
moderately severe injury, and 30 percent for severe injury. 
38 C.F.R. § 4.73, Diagnostic Code 5303.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions. 38 C.F.R. § 
4.55(a).

In order to meet the criteria for a higher, 30 percent, 
rating for damage to Muscle Group III, the evidence would 
need to reflect that the post-operative scarring and loss of 
muscle tissue of the left shoulder is severe in nature.  The 
Board finds that the criteria for a severe disability have 
not been met.  By history, the Veteran underwent radial neck 
dissection for pharynx cancer.  On VA examination in 1996 it 
was noted that the Veteran had an incision extending down the 
neck and into the supraclavicular area across the entire 
anterior shoulder with extensive dissection of tissue, loss 
of subcutaneous muscle tissue and changes secondary to 
radiation therapy.  The extensive dissection was said to 
result in some weakness of the extensors of the shoulder and 
approximately 15-20 percent weakness of his left arm motion, 
adduction, abduction, and rotation secondary to his extensive 
dissection of the radial neck.

VA examination in July 2006 revealed no nerve, tendon, or 
bone damage and that no motion of any joint was limited by 
muscle disease or injury.  The Veteran denied having symptoms 
of uncertain movement, pain, increased fatigability, 
weakness, and decreased coordination.  X-rays of the left 
shoulder revealed no fracture or dislocation, but there was 
mild degenerative changes of the left glenohumeral joint.  
The diagnosis at that time was loss of some muscle tissue 
from radical neck surgery, and it was noted that the 
condition was unchanged since last exam.

On VA examination in November 2009, the examiner indicated 
that the left shoulder had deformity, malalignment, 
tenderness, weakness, and guarding of movement.  Range of 
motion testing of the left shoulder revealed flexion to 180 
degrees, abduction to 85 degrees, internal and external 
rotation to 90 degrees.  There was no pain with active 
motion.  The examiner noted impairment is considered moderate 
and there is no pain except on attempt to abduct left 
shoulder.  He further stated that loss of muscle tissue and 
arthritis of shoulder prevent full abduction.  

As indicated above, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Here, the evidence shows that the 
Veteran has some muscle atrophy (missing muscle); however he 
has no more than mild limitation of motion in the left 
shoulder.  Additionally, there was no increased pain and no 
additional limitation of motion on repetitive motion of the 
left upper extremity, according to the 2009 examination.  
Overall, the evidence of record does not demonstrate more 
than moderate impairment of MG III.

Under DC 5303, moderate and moderately severe injury to MG 
III for a minor extremity warrants no higher than a 20 
percent evaluation.

The Board notes that a separate rating for arthritis is not 
warranted because ratings under DC 5303 are based on 
limitation of motion.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).  However, evaluating the right 
shoulder disorder under the diagnostic codes for arthritis 
has also been considered.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (2009). Degenerative arthritis established by x-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Although a July 2006 x-ray showed mild degenerative changes 
of the left glenohumeral joint and the 2009 VA examiner 
indicated that Veteran had arthritis limiting abduction, an 
increased evaluation is not warranted for limitation of left 
shoulder motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2009).  Under Diagnostic Code 5201 [arm, limitation of 
motion of] limitation of motion to shoulder level in the 
minor extremity warrants a 20 percent evaluation.  Limitation 
of motion to midway between the side and shoulder level 
warrants a 20 percent evaluation in the minor extremity.  
Limitation of motion to 25 degrees from the side warrants a 
30 percent evaluation for the minor extremity.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

The 2009 VA examination shows limitation of abduction to 85 
degrees which is more than midway between the side and 
shoulder level.  Because the competent evidence of record 
shows left arm motion is to a level which is greater than 45 
degrees (midway between the side and shoulder level), and 
that shoulder motion is manifestly not limited to 25 degrees 
from the side, a 30 percent or more disability rating is not 
warranted under Diagnostic Code 5201.  Additionally, the 2009 
VA examiner noted that there were no additional limitations 
after three repetitions of range of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Accordingly, the Veteran has 
not met the criteria for a 30 percent rating for limitation 
of motion of the left arm.

An increased evaluation under other potentially applicable 
diagnostic codes has also been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Ankylosis of the 
shoulder has not been demonstrated by medical evidence and 
Diagnostic Code 5200 [scapulohumeral articulation, ankylosis 
of] is therefore inappropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  The medical evidence of record does 
not demonstrate impairment of the humerus, to include fibrous 
union, false flail joint, or flail shoulder.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  Additionally, evaluation 
under Diagnostic Code 5203 would not produce a higher rating, 
as this code provides a maximum rating of 20 percent.  

The Board has also considered whether there is any additional 
functional loss of the Veteran's left shoulder.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2009); see also DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Factors involved in evaluating 
and rating disabilities of the joints include: weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.  The objective medical evidence of record demonstrates 
left shoulder pain, weakness, and guarding, but there is no 
evidence of muscle spasm, lack of endurance, or fatigue.  
Also, the November 2009 VA examiner found that there was no 
additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance on repetitive use.  In 
summary, a higher rating is not warranted because the 
evidence shows no additional fatigability, incoordination, or 
pain sufficient to warrant the next higher evaluation.  
38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.

The evidence reveals that the Veteran has not met the 
criteria for a rating in excess of 20 percent for this 
disability under any applicable diagnostic code.  Because the 
Veteran has not met the criteria for a higher rating at any 
time, staged ratings are not warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Extraschedular Consideration 

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  A determination of 
whether a claimant is entitled to an extraschedular rating 
under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, 
the Board must determine if the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  To do this, the Board must determine if the 
criteria found in the rating schedule reasonably describes 
the claimant's disability level and symptomatology.  If this 
is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as marked interference 
with employment and frequent periods of hospitalization.  If 
the Board determines that the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and the disability picture exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization, the case must be 
referred for completion of the third step -- to determine 
whether, to accord justice, an extraschedular rating must be 
assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), 
affirmed sub nom. Thun v. Shinseki, -- F.3d -- No. 2008-7135 
(Fed. Cir. July 17, 2009).

The Board finds these Diagnostic Codes adequately addresses 
the Veteran's symptoms.  There is no indication that the 
schedular criteria are inadequate to evaluate the Veteran's 
service-connected disabilities.  The evidence does not 
establish that any of the disabilities cause marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations).  Moreover, it does not 
establish that the Veteran's service-connected disabilities 
necessitate frequent periods of hospitalization.  In light of 
the foregoing, his claims do not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant a 
remand for a referral to the Chief Benefits Director of VA's 
Compensation and Pension Service for extraschedular 
consideration.  See Thun.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

The preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. § 
5107(b) (West 2002).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in November 2005.  The content 
of the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The requirements of the 
VCAA also include notice of a disability rating and an 
effective date for award of benefits if service connection is 
granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date in March 2006.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for increased rating, and 
the duty to assist requirements have been satisfied.  Private 
and VA treatment records were obtained and associated with 
the claims file.  VA examinations were performed in 2006 and 
2009 in order to obtain medical evidence as to the extent of 
the service-connected back and left shoulder disabilities.  
The examiners reviewed the Veteran's medical history, 
conducted necessary testing to properly evaluate the service-
connected disabilities, and recorded pertinent examination 
findings.  The Board finds that the VA examination reports 
are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  In the 2008 Board remand, the Board instructed 
that a VA neurological examination be arranged.  Although a 
separate neurological examination was not conducted, the 
Board finds that an additional neurological examination is 
not warranted as the orthopedic examination reported 
pertinent neurological findings and the findings 
appropriately addressed the relevant rating criteria.  Based 
on the foregoing, VA has substantially complied with the 
remand instructions.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an evaluation in excess of 20 percent for low 
back pain with degenerative joint disease and disc disease, 
prior to January 26, 2005, is denied.

Entitlement to an evaluation in excess of 40 percent for low 
back pain with degenerative joint disease and disc disease is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
post-operative scarring and loss of muscle tissue of the left 
shoulder prior to January 25, 2007 and from April 1, 2007 is 
denied.

REMAND

With regard to a TDIU, although the RO has not developed or 
adjudicated this issue, the Court recently held that a 
request for a TDIU, whether expressly raised by Veteran or 
reasonably raised by the record, is not a separate "claim" 
for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue whether a TDIU is 
warranted as a result of that disability. Id.

In the present case, during the course of his claim on 
appeal, the Veteran has submitted evidence suggesting that he 
is unemployable due to the service-connected back disability.  
The November 2009 VA examiner indicated that the Veteran is 
unemployable due to his severe degenerative disc disease of 
his lumbar spine with severe loss of range of motion and that 
he is unable to work in his profession as a salesman.  

Based upon the foregoing, the Board finds that the evidence 
of record has raised a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2009).  In exceptional circumstances, where the Veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2009).

In determining whether the Veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his age may 
be considered. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Accordingly, the AOJ must provide adequate VCAA compliant 
notice of the standards for TDIU.  The AOJ must conduct all 
appropriate development and provide warranted assistance, 
including the provision of a VA examination to determine 
employability on the basis of the service-connected 
disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran additional VCAA 
notice as to the issue of entitlement to a 
TDIU.  All notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159 (2009), must be fully met.

2.  Thereafter, conduct any additional 
development deemed appropriate for the 
TDIU claim.

3.  After completion of the above and any 
additional notice or development deemed 
appropriate, adjudicate the issues of 
entitlement to a TDIU.  If the benefits 
sought on appeal are not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
opportunity to respond.  The matter should 
then be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


